FILED
                                                                               COURT. OF, APPEALS
                                                                                    DIVISION 11

                                                                             20114 DEC 30    AM 9: 44
         IN THE COURT OF APPEALS OF THE STATE MAWALSBINGITON

                                                                              BY
                                                   DIVISION     II                          UT

    STATE OF WASHINGTON,                                                    No. 40504 -1 - II


                                         Respondent,                       Consolidated with


                                                                     Nos. 43974 -3 -II; 44150 -1 - II
             v.




    DINO J. CONSTANCE,                                                UNPUBLISHED OPINION


                                         Appellant.


            WoxswICK, P. J. —        Dino Constance was convicted of three counts of solicitation to


commit first degree murder' and one count of solicitation to commit second degree assault.2 His

conviction for the third count of solicitation to commit first degree murder was affirmed on


direct appeal. State v. Constance, 154 Wash. App. 861, 865., 226 P.3d 231 ( 2010). 3 Constance

now appeals two superior court orders: an order denying his first CrR 7. 84 motion for relief from

judgment, and an order granting in part his second CrR 7. 8 motion for relief from judgment.



1
    Former RCW 9A.28. 030 ( 1975); RCW 9A.32. 030.


2 Former RCW 9A.28. 030; Former RCW 9A.36. 021 ( 2003).

3 Constance appealed only his conviction for the third count of solicitation to commit first degree
murder on direct appeal. Constance, 154 Wash. App. at 877.

4 CrR 7. 8( b) allows the superior court to relieve a defendant from a final judgment with proof:
    1)   of mistakes or   irregularity in obtaining the judgment; ( 2) of newly discovered evidence that
by       due diligence   could not   have been discovered in time to move for a new trial; ( 3) of fraud,
misrepresentation, or other misconduct of an adverse           party; ( 4) that the judgment is   void;   or ( 5)
that any      other reason   justifies   relief.
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


          Concerning the order denying his first CrR 7. 8 motion, Constance argues that the

superior court' s finding that his counsel did not prevent Constance from testifying fails to

support the conclusion that his right to testify was not violated. In making this argument,

Constance urges us to abrogate the rule that a claim for denial of the right to testify requires a

showing that counsel actually prevented the defendant from testifying. We decline this invitation

to abrogate our long -standing rule and affirm the superior court' s first CrR 7. 8 order.

          Concerning the order partially granting his second CrR 7. 8 motion, Constance argues that

    1) double jeopardy   precludes consecutive sentences on             Counts I   and   II, (2) the State committed


numerous Brady5 violations, and ( 3) the State' s Brady violation that required a retrial on Count

IV also requires a retrial on Counts I -III. Constance also argues that trial counsel provided

                                                              Franks6
ineffective   assistance   by failing   to ( 4)   request a
                                                                        hearing, ( 5) make " motions" challenging

the recording of Constance' s voice as he talked to trial counsel on a jail phone, and ( 6) propose a

true threats instruction. We reject all of Constance' s arguments and affirm the superior court' s


second CrR 7. 8 order. Consistent with that order, we remand for a retrial on Count IV, criminal

solicitation to commit second degree assault.


          Constance   also   filed   a statement of additional grounds (       SAG),     claiming ( 1) the State

committed additional       Brady     violations, (   2) his counsel provided ineffective assistance in

additional ways, (    3) the State failed to show cause at the show cause hearing on his first CrR 7. 8




5
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 ( 1963).

6 Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 ( 1978).


                                                              2
No. 40504 -1 - I1
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


motion, (4)   the judge   was   biased, ( 5)   the State violated discovery rules and the Public Records

Act,7 and ( 6) the State failed to preserve evidence after trial. We reject Constance' s SAG claims.

                                                      FACTS


        A jury found Dino Constance guilty of three counts of criminal solicitation to commit

first degree murder for separately soliciting three different individuals to kill his ex -wife Jane

Koncos, and one count of criminal solicitation to commit second degree assault for soliciting

Zachary Brown to assault Koncos. Each count was based on the solicitation of a separate

witnessthe unique individual who Constance solicited to harm Koncos in each case. We

summarize these counts as follows:


        Count I—Solicitation to First Degree Murder: for soliciting Michael Spry

        Count II- Solicitation to First Degree Murder: for soliciting Jordan Spry

        Count III —
                  Solicitation to First Degree Murder: for soliciting Ricci Castellanos

         Count IV—Solicitation to Second Degree Assault: for soliciting Zachary Brown

The jury received an instruction to consider each count separately.

A.      Procedural Facts


         1.   Constance 's Direct Appeal


         Constance directly appealed only his conviction for Count III, arguing that the superior

court erred by denying Constance' s motion to suppress the interception of his conversation with

Castellanos. Division One of this court affirmed Constance' s conviction on Count III, but did




 7 Chapter 42. 56 RCW.


                                                          3
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


not address material omissions or misrepresentations in the affidavit supporting the application to

intercept. Constance, 154 Wash. App. at 865, 877.

        2. Constance' s First CrR 7. 8 Motion


        While Constance' s direct appeal was pending, Constance filed his first motion for relief

from judgment under CrR 7. 8. The superior court granted Constance an evidentiary hearing on

whether Constance' s trial counsel violated Constance' s right to testify in his own defense. At

this evidentiary hearing, the superior court heard testimony from Constance, Constance' s father,

Constance' s mother, and Constance' s trial counsel.


        The superior court issued findings of fact and conclusions of law on Constance' s first

CrR 7. 8 motion, ruling that Constance had not established that trial counsel actually prevented

Constance from testifying, and thus, had not proven an ineffective assistance of counsel claim.

The superior court entered a final order denying Constance' s first CrR 7. 8 motion. Constance

appealed this order.


         3.   Constance' s Second CrR 7. 8 Motion


         After filing a notice of appeal of the superior court' s CrR 7..8 order, Constance filed a

second CrR 7. 8 motion, challenging all four counts. Again, the superior 'court scheduled an

evidentiary hearing. We stayed the appeal of the superior court' s first CrR 7. 8 order pending the

outcome of the second CrR 7. 8 motion.


         After the evidentiary hearing on Constance' s second CrR 7. 8 motion, the superior court

concluded that the State had committed a Brady violation warranting reversal of Count IV

 solicitation to second degree assault for soliciting Zachary Brown), but not Counts I, II, or III.

The   superior court   denied Constance'   s motion as   to Counts I, II,   and   III,   and made numerous,
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -I1; 44150 -1 - I1


specific findings of fact and conclusions of law. The superior court granted Constance' s motion


as to Count IV, vacating the judgment and sentence and granting him a new trial on that count.

         Constance then appealed the superior court' s order partially granting his second CrR 7. 8

motion, arguing that the superior court should have also reversed Counts I, II, and III. We lifted

the stay on Constance' s appeal of the first CrR 7. 8 order, and consolidated it with the appeal of

the second CrR 7. 8 order. Order Lifting Stay, State v. Constance, No. 40504 -1 - 1I, consolidated

with   No. 43974 -3 - II (Wash. Ct.   App.   March 22, 2013).   Below is a summary of the superior

court' s findings of facts and conclusions of law.


B.       Constance' s Trial Counsel


         Constance was initially represented by pretrial counsel, who procured an investigator and

conducted witness interviews. Pretrial counsel withdrew from, Constance' s case and was


replaced by trial counsel. Pretrial counsel turned Constance' s case file over to trial counsel.

Trial counsel hired an investigator who conducted background checks on witnesses and assisted


with interviews. Trial counsel spoke with Constance many times prior to trial.

C.       Detective John O' Mara' s Internal Affairs History

          Detective John O' Mara of the Clark County Sheriff' s Office investigated Constance' s

case for the State. Detective O' Mara' s internal affairs history described numerous internal

affairs investigations regarding his conduct, including " failure to make proper reports, and to

follow department     guidelines and procedures."      Clerk' s Papers ( CP) ( 43974 -3 - 1I)   at   3978. The


 State did not provide Constance with Detective O' Mara' s internal affairs history, nor did trial

 counsel request them. The superior court concluded that there was no Brady violation related to

 Detective O' Mara' s internal affairs history.



                                                       5
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


D.        Count I—Michael      Spry

          Michael lived with his son Jordan, and Constance. 8 Michael testified at Constance' s trial

that Constance repeatedly offered him several thousand dollars to seriously injure or kill Koncos.

Constance enticed Michael to commit these crimes separately from his enticement of Jordan.9

          1.   Michael 's Son' s Child Molestation Conviction


          Michael'   s other son,   Michael   Craig Spry ( Craig) 10 was convicted of first degree child

molestation, and was serving an indeterminate prison sentence when Michael and Jordan

cooperated with law enforcement in Constance' s case. The State did not discuss Craig' s

sentence or prison conditions with Michael or Jordan, and did not imply that Michael or Jordan' s

failure to cooperate would affect Craig' s sentence or prison conditions. Neither the State nor

trial counsel searched for or possessed information about Craig' s conviction. The superior court

concluded that there was no Brady violation or ineffective assistance of counsel related to

Craig' s convictions.

           2. Investigation of Craig's Child Molestation Charges

           Officer Bradley Chicks of the Washougal Police Department, the officer who

investigated the child molestation charges that led to Craig' s conviction, believed that Michael

was interfering with the investigation and tampering with a witness. When Officer Chicks


 8 We refer to Michael and Jordan by their first names for clarity, intending no disrespect.
 9
     Many of the superior court' s rulings that are labeled as findings of fact are really conclusions of
 law. " Findings of fact labeled as conclusions of law will be treated as findings of fact when
 challenged on appeal."      Morgan     v.   Dep 't ofSoc. & Health Servs., 99 Wash. App. 148, 152, 992
P.2d 1023 ( 2000).

 10 Because Michael' s son is named Michael Craig Spry, we refer to him as Craig to avoid
 confusion, intending no disrespect.


                                                         6
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


confronted Michael, Michael denied the accusations. Officer Chicks considered referring the

matter for prosecution, but decided against conducting an additional investigation, or referring

the case for prosecution. Officer Chicks recorded this information on a police report. Neither

the State nor trial counsel searched for or possessed this information. The superior court


concluded that there was no Brady violation or ineffective assistance of counsel related to

Michael' s alleged interfering or tampering with a witness.

         3.   Eisele' s and Jones' s Allegations Against Michael


         Michael' s ex -wife Linda Eisele and Michael' s former friend Gordon Jones stated that


they   would   have   provided   testimony    against   Michael in Constance'   s   trial.   Eisele would have


testified that Michael engaged in sexual misconduct. Eisele would have also testified that


Michael did not tell her that Constance solicited him to kill Koncos prior to Constance being

charged. Jones would have testified that, in his opinion, Michael was a liar and violent towards


women. None of the allegations made by Eisele or Jones led to any charges against Michael.

Neither the State nor trial counsel searched for or possessed this information. The superior court


concluded that there was no Brady violation or ineffective assistance of counsel related to the

potential testimonies of Eisele or Jones.


E.        Count II—Jordan


         Jordan lived with his father Michael and Constance. Jordan testified that while they lived

together, Constance repeatedly solicited Jordan to seriously injure or kill Koncos, in exchange

for $5, 000 for her    injury   or $   10, 000 for her death. Jordan was enticed to commit the crime


separately from Michael. Jordan' s testimony established Count II.




                                                           7
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


        1.   Jordan' s Texas Warrants


        In Texas, a store manager filed a citizen' s complaint against Jordan, alleging that Jordan

passed eight worthless checks. Based on these complaints, a justice of the peace issued several


warrants for Jordan' s arrest. The State disclosed to trial counsel that additional information


concerning Jordan existed in Texas' s wanted persons file, and provided trial counsel with

instructions for how to access that information. Neither the State nor trial counsel searched for

or possessed information about the warrants. The superior court concluded that there was no


Brady violation or ineffective assistance of counsel related to Jordan' s Texas warrants.

        2. Report ofKoncos 's Police Complaint Report

        At a time when Koncos had a restraining order against Constance, Koncos contacted

police, alleging that someone had knocked at her door in the middle of the night, and that she had

seen Constance walking away from her front door. Law enforcement officers arrested Constance

for violation of the restraining order. Officers interviewed Jordan, and Jordan stated that

Constance was home asleep at the time Koncos alleged Constance to be at her door. During the

interview, Jordan did not tell the officers that Constance had solicited him to kill Koncos.

Jordan' s written statement concerning Constance' s alibi was recorded in the police report of the

incident.


         The State possessed this police report. A portion of this report was attached to the


authorization to intercept and record conversations between Constance and Castellanos, which


was prepared by Detective Bryan Acee of the Vancouver Police Department, and Detective

Omara. But the portion containing Jordan' s statement was not attached. The portion containing

Jordan' s statement was not provided to trial counsel, and trial counsel did not seek this




                                                     8
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


statement. But because other sources provided trial counsel with the information contained in

the statement, it was cumulative with other evidence in the case. The superior court concluded


that there was no Brady violation or ineffective assistance of counsel related to this omission.

        3. Impersonating a Member ofthe Grant County Sheriff's Office

        Lacey Spry had obtained a restraining order against Jordan. Jordan was arrested for

violating this restraining order by improper phone contact. The police reports on this arrest

included an allegation that Jordan impersonated a member of the Grant County Sheriff' s Office

in one of his phone contacts. Jordan was not arrested, charged, or convicted of any crime for this

alleged impersonation of a member of the Grant County Sheriff s Office. Neither the State nor

trial counsel searched for or possessed the police report. The superior court concluded that there


was no Brady violation or ineffective assistance of counsel related to Jordan' s alleged

impersonation of a law enforcement officer.


F.       Count III —Castellanos


         Castellanos was housed in a jail with Constance. Constance approached Castellanos and


offered him money in exchange for killing Koncos. Constance and Castellanos discussed

multiple compensation amounts and methods of committing the crime. Castellanos reported

these conversations to the police, and agreed to have the police record his telephone


conversations with Constance. Castellanos' s testimony provided the basis for Count III.

         1.   State' s Work Crew Duty Deal with Castellanos

         In exchange for Castellanos' s cooperation in Constance' s case, the State made a deal with

 Castellanos, agreeing to assist Castellanos with avoiding the consequences of failing to perform

work crew duty. At first, Castellanos' s work crew duty was converted to electronic home


                                                      9
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


confinement. But that electronic home confinement was waived after Castellanos testified in


Constance' s case. The State disclosed the work crew duty deal to trial counsel, and trial counsel

cross -examined Castellanos on the deal at trial. But the State did not disclose the specific steps

taken   by   the State to honor the   work crew   duty   deal, i. e., the deal'   s " mechanics."   See CP at


4029. The superior court concluded that there was no Brady violation related to this deal.

         2. State' s Payment of $200 to Castellanos

         The State also paid Castellanos $ 200 in exchange for his cooperation in Constance' s case.

In a recorded interview, Detective O' Mara disclosed this payment to pretrial counsel. That

recorded interview was transcribed and available to trial counsel, who learned about the payment

and made a strategic choice to not cross -examine Castellanos about it at trial. The superior court

concluded that no Brady violation occurred because evidence of the $ 200 payment was

disclosed, and no ineffective assistance of counsel claim was shown because trial counsel knew

about the payment and made a strategic choice to not use it to impeach Castellanos.

         3.    Castellanos 's 2005 Mental Health Evaluation


         In 2005, Castellanos was given a mental health evaluation for his social security

disability claim. Castellanos' s mental health evaluation was provided to the Clark County

District Court to fulfill a condition of Castellanos' s sentence in a city of Vancouver criminal

proceeding. Neither the State nor trial counsel searched for or possessed Castellanos' s mental

health evaluation.


         The report detailed Castellanos' s long psychiatric history, including at least nine

psychiatric hospitalizations, and his struggles with homicidal ideation and suicide attempts. The

report determined that Castellanos has " characterological wounding of a cluster B nature; most



                                                          10
No. 40504 -1 - I1
Consolidated with Nos. 43974 -3 - 11; 44150 -1 - 11


likely   narcissistic and [ antisocial]   wounding   with    impulsive activity   and anger."    Ex 113.     But


the report also determined that


           Castellanos'   s] [   t] hought content showed no delusions, AV hallucinations, or
          history ofsame. There was no formal thought disorder. There is a long history of
          suicidal ideation and attempts though none current. There is a previous history of
          homicidal ideation though none currently and hospitalizations around this. Ability
          to abstract, calculate and remember found that the client could remember three out
          of three objects immediately and three out of three again at five minutes. . .
           Castellanos]     could   maintain   abstractive    ability to similarity   questions. . . .   A
          subjective assessment of intelligence would be in the low- average to average range.
          Much of this may be due to his level of schooling.

Ex. 113 ( emphasis added); see also CP at 4002. The superior court concluded that there was no


Brady violation or ineffective assistance of counsel related to Castellanos' s mental health report.
          4. Castellanos' s Status as a Suspect in a Musical Instrument Theft


          While Castellanos was cooperating with the investigation against Constance, Castellanos

was listed as a suspect in a then ongoing investigation of an unrelated theft of musical

instruments. No charges were ever filed in the case, and Castellanos was never interviewed


concerning the incident. The prosecutor on Constance' s case did not discuss the incident with

Castellanos, or tell him that he knew about the investigation, or that Castellanos was listed as a

suspect. The State knew Castellanos was a suspect in the instrument theft, but did not disclose

information about this to trial counsel. The superior court concluded that there was no Brady

violation or ineffective assistance of counsel related to this investigation.


           5.   Castellanos' s Civil Suits Against the Jail


           While in jail, Castellanos filed many civil suits against the jail, arguing for his release in

some of them. The State did not provide this information to trial counsel, and trial counsel did




                                                         11
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -11; 44150 -1 - 1I


not seek or obtain this information. The superior court concluded that there was no Brady

violation or ineffective assistance of counsel related to these lawsuits.

         6. Assistance to Castellanos as an Assault Victim


         While Castellanos was cooperating with the investigation against Constance,

Castellanos' s girlfriend was charged with fourth degree assault and malicious mischief.


Castellanos was the victim of these crimes. Castellanos contacted the prosecutor' s office

multiple times concerning the assault. During some contacts he asked for the assault charges to

be dropped, while in other contacts he complained that his girlfriend was violating a no- contact

order   issued in the   case.   Some of the prosecutor' s staff members working on Constance' s case

forwarded his concerns to other staff members who were involved in prosecuting the assault.

The prosecutor' s office responded to Castellanos' s concerns only because he was a victim, not

because he was a witness in Constance' s case. Castellanos viewed the prosecutor' s office' s


response to his concerns as completely separate from his cooperation with authorities as a

witness in Constance' s case.


          The State did not disclose information about Castellanos' s girlfriend' s charges to trial

counsel, and trial counsel did not discover the information. The superior court concluded that


there was no Brady violation or ineffective assistance of counsel related to the prosecutor' s

office' s response to Castellanos' s concerns.


          7. State' s Prevention of the Issuance of a Bench Warrant

          Castellanos' s failure to attend a payment review hearing concerning his legal financial

 obligations in unrelated cases led the superior court to authorize a bench warrant for his arrest.

 After the warrant was prepared, a staff member of the prosecutor' s office sent a note to another




                                                      12
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


member of the prosecutor' s staff requesting the bench warrant' s issuance be postponed because

Castellanos was a material witness in the Constance case. This led to the warrant never being

issued.


          The State did not advise Castellanos that it had prevented the warrant' s issuance.


Castellanos was not aware of the payment review proceeding, or the prevention of the warrant' s

issuance prior to the second CrR 7. 8 evidentiary hearing. The State did not disclose information

about preventing the warrant' s issuance to the State, and trial counsel did not discover it. There

was no evidence of any implicit or explicit deals between the State and Castellanos concerning

preventing the warrant' s issuance. The superior court concluded that the State should have

disclosed the prevention of the bench warrant' s issuance because it had " marginal impeachment

value."    CP at 4031 -32. But the superior court concluded that no Brady violation occurred

related to this warrant."


G.        Count IV —
                   Brown


          Brown was also housed in a jail with Constance. After Constance was arrested for

criminal solicitation to commit murder, Detective O' Mara questioned Brown. At that

interrogation, Brown stated that Constance had offered him money to assault and injure Koncos.

Brown' s testimony provided the basis for Count IV.

          Brown was subject to no- contact orders prohibiting him from contacting a protected

person. During the interrogation, Brown asked if Detective O' Mara could assist him in vacating



11 The superior court concluded that the evidence was inadmissible for impeachment purposes,
but also that it should have been disclosed for its impeachment value. We interpret this
conclusion as two alternative rulings.




                                                      13
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


the no- contact orders against him, and Detective O' Mara said that they would discuss it after

Brown testified in Constance' s trial. Later, the State assisted Brown in moving the superior

court to vacate the no- contact order against him and also recommended that the superior court


vacate the no- contact order. As a result, the superior court vacated Brown' s no- contact orders.


The State did not disclose Brown' s request or the State' s assistance in vacating these orders. The

superior court concluded that the State' s failure to disclose this information constituted a Brady

violation because it was an inadvertent suppression of impeachment evidence against Brown that


prejudiced Constance. The superior court ruled that this Brady violation required reversal of

Count IV, but not Counts I, II, or III. Thus, the superior court reversed Constance' s conviction

for, and ordered a new trial on Count IV.

H.       Threatening E -mails between Michael and Constance and between Jordan and
         Constance


        Michael and Constance sent threatening e -mails to each other. The e -mails concerned

disputes over money Michael believed Constance owed him. In these e- mails, Michael

threatened to expose Constance' s " history" and also to " see [ N.C. 12] protected and [ Constance]

stopped! ! !"   CP   at   3998.   Jordan and Constance also sent threatening e -mails to each other. The

content of Jordan' s e -mails were similar to Michael' s. Michael provided copies of all of these e-

mails to Detective O' Mara.


         The State did not provide these e -mails to trial counsel, and trial counsel did not seek or

receive them. The e -mails were cumulative of other evidence in the trial because the information

in the e -mails was available to trial counsel from other sources, including Constance. Trial



 12 N.C. is Constance' s son. We use initials to protect the minor' s privacy.

                                                        14
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


counsel did not ask Michael about the e -mails at trial, but did elicit information about Michael' s

hatred of Constance and a description of their disputes. Jordan referenced Constance' s threats in


the e -mails during his testimony.

        The superior court concluded that the State should have provided the defense with copies


of the e- mails. The superior court also concluded that trial counsel was deficient for failing to

discover these e- mails. But the superior court concluded that there was no Brady violation or

ineffective assistance of counsel related to these e- mails.


I.      No True Threats Instruction


        Constance did not testify at his trial. Constance, 154 Wash. App. at 877. No " true threats"

instruction   was proposed   by trial   counsel or given   to the   jury.   CP   at   4011.   The superior court


concluded that trial counsel did not provide ineffective assistance for failing to propose a " true

threats" instruction because a true threats instruction was unnecessary in a trial on a criminal

solicitation charge.




J.       Double Jeopardy

         A jury convicted Constance of all four counts. Constance received consecutive sentences

for Counts I, II, and III, and a concurrent sentence for Count IV. The superior court concluded


that the sentencing court' s imposition of consecutive sentences did not violate double jeopardy.

K.       Interception of Calls with Trial Counsel

         While Constance was in jail for the criminal solicitation charges, police obtained a court


order authorizing interception of communications between Constance and Gregory Wright.

Wright was intentionally housed next to Constance to facilitate interception of his conversations




                                                      15
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


with Constance. Constance had limited access to only one phone, and was required to schedule

his calls to trial counsel with the jail.


        Constance engaged in telephone conversations with trial counsel while he was in jail.


Because Wright was nearby, Wright' s interception recorded Constance' s voice as he talked with

trial counsel.


        After the interception ended, Detective O' Mara reviewed Wrights' recordings. Detective


O' Mara concluded that none of the information was incriminating, and some might be

exculpatory. Detective O' Mara provided the recording to the State, who provided it to trial

counsel. Trial counsel expressed concern to the superior court that the recordings contained


conversations with him. These recordings of Constance' s telephone conversations were not

admitted at trial. The superior court ruled that no imposition of sanctions was warranted based

on these recordings because any intrusion on Constance' s conversations with his counsel was not

deliberate. The superior court further concluded that the recordings were not privileged because

Constance spoke in a loud voice where other inmates could hear him and he chose to discuss

these conversations with Wright.


L.       Affidavit for Application To Intercept Conversation Between Constance and Castellanos

         Detective Acee applied for authority to intercept and record conversations between

Constance and Castellanos after both were released from jail. The application contained

Detective Acee' s sworn affidavit. The affidavit stated that Michael and Jordan each gave sworn


testimony under oath that Constance had offered each of them, independently of each other,

  10, 000 to kill Koncos. The affidavit also relayed the following allegations from Castellanos:




                                                     16
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


                        CASTELLANOS             said   CONSTANCE had             stated, "   I need someone to kill
          my      ex."     CASTELLANOS indicated to CONSTANCE that he could have her
          killed, but it        would cost   him    about    fifteen thousand dollars.          CONSTANCE then
          negotiated the price down to three to five thousand dollars. CASTELLANOS said
          he      would     accept     the   lesser     amount.     CASTELLANOS                said   CONSTANCE
          questioned him about who would commit the murder and by what means they
          would   do it. CONSTANCE did not mention his ex -wife by name, but described
          her as being 5' 10" in height, a masseuse that advertises on Craig' s List, the mother
          of his only child and said she lived in a four -plex off Mill Plain Boulevard.
          CONSTANCE would later tell CASTELLANOS that his ex- wife' s name was " Jean
          KONCOS".              Detective O' Mara told        me   KONCOS is 510 ", lives at a location off
          Mill Plain Boulevard, has a two and a half year old child with CONSTANCE and
          that she is a masseuse, who advertises her business on Craig' s List.

                        CONSTANCE suggested CASTELLANOS could club KONCOS over the
          head     and    throw her    off   the   side of CONSTANCE said if they timed it
                                                             his boat.
          right, the tide could carry her body thirty miles away and " out to sea."

Ex. 97 at 4. The affidavit continued:


                 Detectives O' Mara and O' Dell conducted a thorough interview of
          COSTELLANOS. At the conclusion on the recorded interview, Detective O' Mara
          had the interview transcribed. The text of the interview has been attached hereto
           as a   ten    page   document ....      O' Mara told me he believed COSTELLANOS' account
           of the incident to be truthful because COSTELLANOS had specific knowledge and
           information pertaining to CONSTANCE' s ex- wife.13
Ex. 97 at 5.


           The affidavit also contained the following information about Castellanos' s

criminal history:

           A review of Vancouver Police Department and Clark County Sheriffs Office
           records indicate CONSTANCE has been listed as the suspect in five ( 5) separate
           domestic       violence assaults with        KONCOS          over   the past three   years ....   The same

           database lists CONSTANCE as being in violation of a court issued protection order
           with KONCOS on eleven ( 11) separate incidents over the past three years.




 13
      The misspellings of Castellanos' s name as " Costellanos" are in the original affidavit.


                                                                   17
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


Ex. 97 at 6. The affidavit listed each assault and violation of a protection order incident


by   case number, and     declared that these incidents    were all   in "Exhibit No. 5."   Ex. 97 at


6. The affidavit also stated that:


         A review of CONSTANCE' s criminal history indicates he has sixteen ( 16) prior
         arrests    in Washington, Oregon and Colorado                with convictions for Criminal
         Mischief in the First Degree (        x2),   Violation of a Domestic Violence Protection
         Order, Prostitution, Disorderly Conduct, and DUI.

Ex. 97   at   6. In actuality, " Exhibit   No. 5" contained only 10 of the 11 protection order violations,

and included an additional harassment charge not mentioned in the affidavit. In three of the 10

protection order violations Koncos was a suspect. In three of the five assaults, Koncos was a


suspect. The superior court granted an order authorizing interception based on Detective Acee' s

affidavit.




         Following the order authorizing interception, Constance made a police report accusing

Jordan of blackmail. Constance alleged that both Michael and Jordan threatened to falsely

testify against him if he did not pay them money that Constance allegedly owed them.

Constance gave the police a CD ( compact disc) containing two voice messages allegedly left by

Jordan. The police report states that the male voice on the CD said that Constance owed money

to Jordan' s father, and that this was not blackmail because Constance owed Jordan' s father

money. 14      The blackmail police report was distributed to Detective O' Mara.


         Later, Detective O' Mara prepared an application to extend the authority to intercept

conversations between Constance and Castellanos. This application included Detective




 14 The CDs themselves are not in the record on appeal.



                                                          18
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - 1I


O' Mara' s affidavit which incorporated Detective Acee' s affidavit and attachments by reference.

Detective O' Mara' s affidavit concerned primarily the need for an extension of time, due to

practical problems with setting up the intercept. Detective O' Mara' s affidavit did not include

information about Constance' s blackmail report or Jordan' s voice messages. The superior court


granted a second order authorizing interception based on Detective O' Mara' s affidavit.

Consequently, law enforcement intercepted and recorded phone conversations between

Constance and Castellanos laying out detailed plans both for Castellanos to contact Koncos at

her workplace       without   raising    suspicion and        for Constance to pay Castellanos. Constance, 154
Wash. App. at 874.

        Constance' s trial counsel moved to suppress the recordings of this intercept, but did not

base this motion on material misrepresentations or omissions in the affidavit. The intercept

recordings were admitted against              Constance       at   trial. 154 Wash. App. at 874. When deciding

Constance' s first appeal, Division One of this Court summarized the wire recordings as follows:

         Constance gives Castellanos Koncos' s telephone number and instructs Castellanos
         about how to go about scheduling a massage appointment with her. Constance tells
         Castellanos to       call   Koncos using        a   pay    phone,    but to   make sure   to   use " *   67"   so

         Koncos would not know he is using a pay phone. Constance instructs Castellanos
         to get a haircut and grow a beard. Constance also tells Castellanos what he should
         say to avoid suspicion, emphasizing that " this has to be done right or you' re gonna
         get   busted." When Castellanos               asks   Constance " We still want her dead, right ?"
         Constance         responds, "      We don' t want to talk about things like that on the
         telephone."       Constance then tells Castellanos how to avoid leaving fingerprints and
          how to     get   away      with   this."   Constance says he will leave Castellanos the money
         and when he is scheduled to be out of town " we will get this done."
154 Wash. App. at 874.




                                                                    19
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


        After the CrR 7. 8 hearing, the superior court concluded that trial counsel was not

ineffective for failing to request a Franks hearing to challenge the alleged material

misrepresentations or omissions in the affidavit.


         To summarize, after two CrR 7. 8 hearings, the superior court concluded that the State' s


failure to disclose Brown' s request that the State drop a no contact order in exchange for his

testimony against Constance constituted a Brady violation warranting reversal of Count IV, but

not Counts I, II, or III. The superior court found no other Brady violations and no instances of

ineffective assistance of counsel, and affirmed Counts I, II, and III. Constance appeals the


superior court' s orders.



                                                ANALYSIS


         We review a superior court' s denial of a CrR 7. 8 motion for relief from judgment for

abuse of   discretion. State   v.   Martinez, 161 Wn.   App. 436,   440, 253 P.3d 445 ( 2011).   A superior


court abuses its discretion when it adopts a view that no reasonable person would take, applies


the wrong legal standard, or relies on unsupported facts. Solos v. Hi -Tech Erectors, 168 Wash. 2d
664, 668 -69, 230 P.3d 583 ( 2010).


         We review the findings of fact on a CrR 7. 8 motion for substantial evidence. State v.

Ieng,   87 Wn.   App.   873, 877, 942 P.2d 1091 ( 1997).    Substantial evidence is a sufficient quantity

of evidence to persuade a rational, fair -minded person that a finding is true. State v. Schultz, 170
Wash. 2d 746, 753, 248 P.3d 484 ( 2011).        We defer to the trier of fact on credibility issues. State v.




                                                        20
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 ( 1990). Unchallenged findings of fact are verities


on appeal. 15 State v. Robinson, 104 Wash. App. 657, 668, 17 P.3d 653 ( 2001).

        Finally, we review whether the findings of fact support the conclusions of law and

judgment. Ieng, 87 Wash. App. at 877. We review issues of law de novo. State v. Macon, 128
Wash. 2d 784, 799, 911 P.2d 1004 ( 1996).




15 . " A party abandons assignments of error to findings of fact if it fails to argue them in its brief."
Valley View Indus. Park v. City ofRedmond, 107 Wash. 2d 621, 630, 733 P.2d 182 ( 1987).
Arguments and issues incorporated by reference to documents presented to the superior court are
deemed waived. See U.S. West Commc 'ns, Inc. v. Utils. & Transp. Comm 'n, 134 Wash. 2d 74,
111 - 12, 949 P.2d 1337 ( 1997).
        In the briefing on Constance' s first CrR 7. 8 motion, Constance lists three findings of fact
in his brief s " assignments of error" section. But Constance makes only two arguments against
those findings, in footnotes, neither of which we consider.
         In the brief concerning his first CrR 7. 8 hearing, Constance first assigns error to the
finding that conversations about whether Constance should testify occurred during trial rather
than during pretrial preparation. But Constance does not challenge that the conversations
occurred, and when the conversation occurred is not relevant to our resolution of this case.
Constance next assigns error to the superior court' s finding that his testimony at the evidentiary
hearing was not credible. But we defer to the superior court' s determination of credibility.
Because they are unchallenged, we treat the remaining findings of fact on Constance' s first CrR
7. 8 motion as verities.
         In the briefing on Constance' s second CrR 7. 8 motion, Constance challenges no findings
of fact in the opening brief. In his reply brief, Constance states that he took exception to 13
findings of fact at the superior court level, but he provides no argument challenging those
findings.
         In Constance' s SAG concerning the second CrR 7. 8 motion, he lists some findings of
fact, and asks us to " examine the record with respect to the [ 13 findings challenged at the
superior court      level]"   and " correct    them independent of     all other rulings."        SAG   at   32, 41.   But

Constance provides no discussion as to why those factual findings are incorrect. We are " not
obligated   to   search   the   record   in   support of claims made   in   a   defendant'   s[   SAG]."     RAP 10. 10.
Thus, the findings on Constance' s second CrR 7. 8 motion are also verities.




                                                           21
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


                                                   FIRST CrR 7. 8 ORDER


             Constance argues that his trial counsel violated his right to testify by failing to adequately

prepare him for trial. Constance argues that he should not be required to show that trial counsel

actually prevented him from testifying in order to prevail on his CrR 7. 8 motion. Constance

argues that he should prevail by simply showing deficient performance and prejudice. We

disagree.


             The United States and Washington constitutions protect a defendant' s right to testify on

his    or   her   own    behalf. WASH. CONST.        art.   I, § 22; Rock v. Arkansas, 483 U.S. 44, 51 -52, 107 S.


Ct. 2704, 97 L. Ed. 2d 37 ( 1987) (              noting that the right has its origins in due process and the Fifth,

Sixth,      and    Fourteenth Amendments). In State v. Robinson, our Supreme Court recognized that


this   right      is   violated when   trial   counsel   actually prevents the defendant from testifying. 138
Wash. 2d 753, 761, 982 P.2d 590 ( 1999).


             Constance argues that the superior court' s conclusion that counsel did not actually

prevent his testimony is insufficient to support the order denying his CrR 7. 8 motion. He argues

that as long as he can show deficient performance of any kind, he can prevail on a claim for the

denial of the right to testify. But Robinson requires the defendant to show that trial counsel

actually      prevented      the defendant from          testifying. 138 Wash. 2d at 761.




                                                                  22
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


          The Robinson court held that in order to merit reversal, a defendant' s claim that trial


counsel denied his or her right to testify must satisfy both factors of the ineffective assistance of

counsel test. 16 138 Wash. 2d at 765 -66. A defendant shows ineffective assistance of counsel by

showing that counsel' s performance was ( 1) deficient and (2) prejudicial. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 ( 1984). Performance is


deficient     when      it "[ falls] below   an objective standard of reasonableness,"     and is prejudicial when


the defendant can show a reasonable probability that the result of the proceeding would have

been different absent the deficient performance. 466 U.S. at 688, 694.

           But, to emphasize, the Strickland test is used to determine whether a violation of the


defendant' s right to testify warrants reversal, not whether a violation has occurred in the first

place. A defendant may not meet the first prong of the Strickland test on a claim for the

violation of the right to testify by simply showing some sort of deficient performance. The only

way to satisfy the first prong of the Strickland test on such a claim is to " prove that [ counsel]

actually      prevented [    the defendant] from       testifying." Robinson, 138 Wash. 2d at 766; see also State

v.    Borsheim, 140 Wn.           App.    357, 376, 165 P.3d 417 ( 2007). Thus, the question on appeal is


whether the superior court' s findings of fact support its conclusion that Constance was not


actually prevented from testifying.



 16 Constance argues that Robinson is wrong on this issue, and he invites us to follow LaVigne v.
State; 812 P.2d 217 ( Alaska 1991), which analyzed this issue as a simple constitutional error and
required a waiver of the right to testify on the record. See LaVigne, 812 P.2d at 220 -22.
 Constance also urges us to follow the dissent in Robinson, which argued that violation of the
 right   to   testify   should    be   reversible error per se. 138 Wash. 2d at 772 -73 ( Alexander, J., concurring
 in   part,   dissenting    in   part).   Because Constance provides no reasoned argument on either point,
 we do not consider these arguments. State v. Reichert, 158 Wash. App. 374, 389 n.7, 242 P.3d 44
  2010).



                                                                  23
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


         The Robinson court held that a defendant is " actually prevented" from testifying only

when trial counsel uses coercion to prevent the defendant from taking the stand, or when the

decision   not       to   testify is        made against      the defendant'   s will. 138 Wash. 2d   at   762 -63. The court


held that coercion occurs when trial counsel tells the client he is legally forbidden to testify or

makes a similar misrepresentation, or when trial counsel threatens to withdraw unless the


defendant       agrees not            to   testify. 138 Wash. 2d at 762. And the court held that the decision is made

against the defendant' s will when trial counsel disregards the defendant' s desire to testify, such

as   by refusing          to   call   the   client   to the   stand. 138 Wash. 2d      at   762 -63.   The Robinson court thus


concluded,




          I]n order to prove that an attorney actually prevented the defendant from testifying,
         the defendant must prove that the attorney refused to allow him to testify in the face
         of the defendant' s unequivocal demands that he be allowed to do so. In the absence
         of such demands by the defendant, however, we will presume that the defendant
         elected not to take the stand upon the advice of counsel.
138 Wash. 2d at 764.


         Trial counsel does not violate the right to testify by merely advising the defendant not to

testify. 138 Wash. 2d                at   763. While the defendant must make the ultimate decision whether to


testify, " it   is entirely appropriate for the attorney to advise and inform the client in making the

decision to take the              stand." 138 Wash. 2d at 763.


          Here, the superior court found that ( 1) trial counsel met with Constance to discuss the

areas   to be    covered          in Constance'         s   direct   examination; (   2) trial counsel did not tell Constance he


could not testify, but did not encourage him to testify because of counsel' s reservations about

Constance'       s   demeanor              as a witness; (    3) Constance chose not to testify after observing the trial

 and considering his options; and (4) Constance' s testimony,' that counsel refused to prepare



                                                                          24
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


Constance to testify, was not credible. The superior court concluded that trial counsel did not

actually prevent Constance from testifying.

          The superior court' s findings support its conclusion and its dismissal of the CrR 7. 8


motion. The findings show that counsel neither coerced Constance into remaining silent, nor

disregarded Constance' s desire to testify. As such, under Robinson, trial counsel did not actually

prevent Constance from testifying and did not violate Constance' s right to testify. We affirm the

superior court' s order denying Constance' s first CrR 7. 8 motion.

                                          SECOND CrR 7. 8 ORDER


           Constance challenges the order partially granting his second CrR 7. 8 motion, arguing that

 1)   various   Brady   violations require reversal of all counts, ( 2)   the suppression of impeachment


evidence against    Brown (that     reversed   Count IV)   requires reversal of all counts, (   3) ineffective


assistance of counsel requires reversal of all counts, and ( 4) double jeopardy precludes

consecutive sentences on Counts I and II. We disagree and affirm the superior court order.

                                             I. BRADY VIOLATIONS


           Constance argues that Brady violations require reversal of all counts. We disagree.

           We review an order denying a new trial based on alleged Brady violations de novo. State

v.    Mullen, 171 Wash. 2d 881, 893 -94, 259 P.3d 158 ( 2011).        Brady imposes a duty on the State to

disclose material evidence favorable to the defendant. See Brady 373 U.S. at 87. Brady states

that the suppression of evidence favorable to an accused violates due process " where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith"

of the State. 373 U.S. at 87.




                                                        25
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


         The State has a duty to learn of any favorable evidence " known to the others acting on

the   government' s          behalf in the    case,   including the   police."   Kyles v. Whitley, 514 U.S. 419, 437,

115 S. Ct. 1555, 131 L. Ed. 2d 490 ( 1995).                  But Brady does not obligate the State to

communicate              preliminary   or speculative     information. United States v. Diaz, 922 F.2d 998, 1006


 2d Cir. 1990).            And there is no Brady violation if the defendant, using reasonable diligence,

could have obtained the evidence. State v. Thomas, 150 Wash. 2d 821, 851, 83 P.3d 970 ( 2004).


             To establish a Brady violation, a defendant must demonstrate the existence of each of

three necessary elements:

             1.        The State must have suppressed the evidence, either willfully or inadvertently.

             2.        The evidence at issue must be favorable to the accused, either because it is
                       exculpatory, or because it is impeaching.

             3.        Prejudice must have ensued such that there is a reasonable probability that the
                       result of the proceeding would have differed had the State disclosed the
                       evidence to trial counsel.


Strickler         v.   Greene, 527 U.S. 263, 281 - 82, 289, 119 S. Ct. 1936, 144 L. Ed. 2d 286 ( 1999). If a


defendant fails to demonstrate any one element, his Brady claim fails. See 527 U.S. at 281 -82;

State   v.   Sublett, 156 Wn.          App.   160, 199 -201, 231 P.3d 231 ( 2010),      as amended on



reconsideration (            June 29, 2010),    aff'd, 176 Wash. 2d 58, 292 P.3d 715 ( 2012).

A.           Speculative or Preliminary Information: Officer Chicks 's Suspicion that Michael
             Interfered with a Police Investigation


             Constance argues that the State violated Brady by failing to disclose Officer Chicks' s

suspicion that Michael interfered with law enforcement' s investigation of Craig' s child

molestation charges. We disagree.




                                                                 26
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


        Officer Chicks believed that Michael was interfering with the investigation and possibly

tampering with a witness. Michael denied these claims. Officer Chicks considered referring the

matter for prosecution, but ultimately decided against it. The superior court' s findings show that

Officer Chicks had only a preliminary or speculative hunch that Michael may have interfered

with an investigation. Brady does not require the State to disclose this speculative or preliminary

information, and, thus, failing to disclose Officer Chicks' s suspicion was not a Brady violation.

B.      Evidence Not Suppressed by the State

        1. Jordan' s Outstanding Texas Warrants

        Constance argues that the State violated Brady by failing to disclose Jordan' s Texas

warrants for writing bad checks. We disagree.

        Here, the superior court found that the State ( 1) did not access or possess information


concerning Jordan'   s warrants   in Texas, ( 2) informed trial counsel that additional information


concerning Jordan existed in Texas' s wanted persons file, and ( 3) provided trial counsel with

information on how to obtain that additional information in Texas' s wanted persons file.

         While the State has an affirmative obligation to learn of favorable evidence known to


others acting on its behalf, the Texas police were not working on the State' s behalf. Brady does

not require the State to uncover all information from other states concerning a witness. See

Kyles, 514 U.S. at 437. Furthermore, because the State provided trial counsel with information

on how to obtain the information in Texas' s wanted persons file, trial counsel with reasonable

diligence could have acquired Jordan' s warrants. The superior court' s findings support its


conclusion that the State did not suppress evidence in violation of Brady.




                                                      27
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


        2. Disclosure of the State' s $ 200 Payment to Castellanos

        Constance argues that the State violated Brady by failing to disclose to Constance' s new

trial counsel that it had paid Castellanos $ 200. We disagree.


        Here, the superior court found that the payment was disclosed to Constance' s pretrial


counsel, that the payment' s disclosure was recorded and available to trial counsel, and that trial


counsel had access to that evidence, learned of the $ 200 payment, and chose to not use it. Thus,

the superior court' s findings support its conclusion that the State did not suppress evidence in


violation of Brady.

C.      No Prejudice


        To show prejudice, Constance bears the burden of showing a reasonable probability that

the result of the proceeding would have been different if the State had disclosed the evidence to

trial counsel. See Greene, 527 U.S. at 281 -82, 289. Many of Constance' s arguments allege that

the State failed to disclose evidence of specific instances of conduct of the witnesses against him.

         We consider admissibility of undisclosed evidence in determining whether prejudice

exists. Mullen, 171 Wash. 2d at 897. This is because " if evidence is neither admissible nor likely

to lead to admissible evidence it is unlikely that disclosure of the evidence could affect the

outcome of a   proceeding."   State v. Knutson, 121 Wash. 2d 766, 773, 854 P.2d 617 ( 1993).


         ER 608( b) states in part:


         Specific Instances of Conduct. Specific instances of the conduct of a witness, for
         the purpose of attacking or supporting the witness' credibility, other than conviction
         of crime as provided in rule 609, may not be proved by extrinsic evidence. They
         may, however, in the discretion of the court, if probative of truthfulness or
         untruthfulness, be inquired into on cross examination of the witness.




                                                     28
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - I1; 44150 -1 - I1


Extrinsic evidence of collateral matters may not be offered to impeach a witness. State v. Fisher,

165 Wash. 2d 727, 750 -51, 202 P.3d 937 ( 2009);               State v. Carlson, 61 Wash. App. 865, 876, 812 P.2d
536 ( 1991).      Evidence pertains to a collateral matter if it is inadmissible for any reason other than

to contradict a witness. State v. Descoteaux, 94 Wash. 2d 31, 37 -38, 614 P.2d 179 ( 1980),

overruled on other grounds            by State   v.   Danforth, 97 Wash. 2d 255, 643 P.2d 882 ( 1982); State v.


Fankhouser, 133 Wash. App. 689, 693, 138 P.3d 140 ( 2006).

          1.   Castellanos 's 2005 Mental Health Report


          Constance argues that the State violated Brady by failing to disclose Castellanos' s 2005

mental health report. We disagree.


          Generally, a superior court has discretion to admit evidence of a witness' s mental

condition for impeachment purposes. State v. Froehlich, 96 Wash. 2d 301, 307, 635 P.2d 127

 1981).    In Washington, mental deficiency impeachment evidence is relevant when the

deficiency is readily apparent and the witness' s competency is a central issue in the case. 96
Wash. 2d     at   306 -07; State   v.   Despenza, 38 Wn.       App.   645, 648, 689 P.2d 87 ( 1984); see State v.


Israel, 91 Wn.        App.   846, 854, 859, 963 P.2d 897 ( 1998) (       holding that evidence of antisocial

personality disorder was inadmissible).

          The mental health report stated that Castellanos had a long psychiatric history and

 characterological wounding of a cluster B nature; most likely narcissistic and [ antisocial]

wounding       with   impulsive activity    and anger."       Ex. 113 at 106. But the report also stated that


Castellanos showed no delusions, hallucinations, or thought disorders, and that he had the ability

to abstract, count, and remember.




                                                              29
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


          Thus, while the report revealed that Castellanos had mental health challenges, it also


concluded that those problems did not affect his reasoning, formal thought processes, or

thinking. Thus, there is no indication from the mental health report that Castellanos' s mental

condition affected his ability to perceive events at the critical time and retell them to others, or

affected his ability to testify. Therefore, because Castellanos' s mental health history is

irrelevant, Constance was not prejudiced by the State not disclosing it. See Israel, 91 Wash. App.

at 859.


          2. Detective O' Mara' s Internal Affairs History

          Constance argues that the State violated Brady by failing to disclose Detective O' Mara' s

internal affairs history. We disagree.

          The superior court found that Detective O' Mara' s discipline was for failure to file proper


reports and follow department guidelines and procedures. This discipline history had no

relevance to Constance' s case, and thus, would have been inadmissible at Constance' s trial. See

ER 401.     Accordingly, because there is not a reasonable probability that the result of the

proceeding would have been different if the State had disclosed the evidence to trial counsel,

Constance was not prejudiced and no Brady violation occurred.

   II. SUPPRESSION OF IMPEACHMENT EVIDENCE AGAINST BROWN: EFFECT ON OTHER COUNTS

          Constance argues that the State' s suppression of impeachment evidence against Brown,

which caused the superior court to reverse Constance' s conviction on Count IV, should have also




                                                      30
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


compelled the superior court to reverse the other three counts because the State argued that all

four counts were part of a common scheme or plan.17 We disagree.

        A Brady violation warrants a new trial only if the defendant is prejudiced by the

evidence' s suppression. Mullen, 171 Wash. 2d at 897. Prejudice requires a showing that there is a

reasonable probability that the result of the proceeding would have differed had the State

disclosed the   evidence     to trial   counsel. 171 Wash. 2d at 897.




17 The State made the following statements in closing argument at Constance' s trial:

                    All right, so [ Constance] solicits four different people to do the same thing
        because he hates his wife. The motive is exceptionally clear in this case, we know
        exactly why he' s trying to do what he' s trying to do.
                They' re getting a divorce, get in a custody dispute. And she' s actually as a
        result of these custody disputes, [ Constance] is being put in jail.

                    He gets put in jail first in March, end of March, and when he' s in jail that
        time he talks to ...         Brown.     Now, it' s important because,        you   know ...   Brown
        testified he doesn' t        know [ Michael        and   Jordan] ...   Castellanos, doesn' t know
         Michael      and   Jordan], [ Michael       and   Jordan] don' t know these    guys.   These are —

        these are unrelated people where [ Constance is] doing the same thing.

                     Michael   and     They don' t know [ Castellanos], they don' t know
                                     Jordan].
             Brown. But they testify to the same thing. They said [ Constance] pretty much
         as soon as they meet him, he' s immediately, you know, talking about his wife.

                And they both testified very clearly that [ Constance] specifically asked
         them, do you know anyone that' ll kill my wife? Will you kill my wife? Here' s how
         much   money I' ll    give you     if you   ...   attack my wife.


                    And   an additional     5, 000—$ 5, 000 if you kill her. Both [Michael and Jordan]

         testified very clearly that' s what [ Constance] asked them to do.
                    Like I say, these     are unrelated people,        don' t know
                                                                               Obviously
                                                                                     each other.

          Michael and Jordan] know each other. But they' re saying the same thing that .. .
         Brown      says and   the   same   thing ... Castellanos says.

CP at 2210 -11, 2216 -17.




                                                              31
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


          Here, Brown testified that Constance solicited him to assault Koncos. After the CrR 7. 8


hearing, the superior court concluded that the State' s failure to disclose its dismissal of Brown' s

no- contact orders constituted a Brady violation because it was an inadvertent suppression of

impeachment evidence against Brown that prejudiced Constance, placing Brown' s credibility in

question. But Brown' s testimony is relevant only to Count IV, criminal solicitation for assault,

which accused Constance of soliciting Brown to assault Koncos, not Count' s I, II, or III, which

accused Constance of soliciting people other than Brown to murder Koncos. And while the

State argued that Brown' s testimony gave credence to Michael' s, Jordan' s, and Castellanos' s

testimonies, the State also argued that Michael' s, Jordan' s, and Castellanos' s testimonies


bolstered each other. Furthermore, the jury heard an intercept of Constance' s conversation with

Castellanos in which Constance planned the details of Koncos' s murder. Finally, the jury was

instructed to treat each count separately, and we presume the jury followed this instruction. See

State    v.   Perez- Valdez, 172 Wash. 2d 808, 818 -19, 265 P.3d 853 ( 2011).           Thus, the suppression of


impeachment information against Brown does not create a reasonable probability that the results

on Counts I, II, or III would have differed.18




18 Constance also argues that the State' s failure to disclose evidence constitutes arbitrary action
or governmental misconduct           warranting   a new   trial   under   CrR 8. 3( b). CrR 8. 3( b) gives the
defendant the burden to show that the State' s conduct caused actual prejudice to his right to a fair
trial.   State   v.   Rohrich,' 149 Wash. 2d 647, 658 -59, 71 P.3d 638 ( 2003).         Because each of the State' s
alleged nondisclosures either did not occur or did not cause prejudice, we hold that Constance
failed to show that the State' s alleged nondisclosures caused him actual prejudice, and we
accordingly reject his CrR 8. 3( b) argument.




                                                          32
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


                                    III. INEFFECTIVE ASSISTANCE OF COUNSEL


            Constance argues several instances where trial counsel allegedly provided ineffective

assistance. We disagree with all of Constance' s arguments.


            Because claims of ineffective assistance of counsel present mixed questions of law and


fact, we review them de novo. In re Pers. Restraint ofBrett, 142 Wash. 2d 868, 873, 16 P.3d 601

 2001).      On an ineffective assistance of counsel claim, the defendant bears the burden of showing

deficient performance and resulting prejudice. State v. Grier, 171 Wash. 2d 17, 42 -43, 246 P.3d
1260 ( 2011); Strickland , 466 U. S.        at   687 ( 1984).       Counsel' s performance is deficient if it falls

below an objective standard of reasonableness. State v. Stenson, 132 Wash. 2d 668, 705, 940 P.2d
1239 ( 1997).     Our scrutiny of counsel' s performance is highly deferential; we strongly presume

reasonableness. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 ( 1995).


            To establish prejudice, a defendant must show a reasonable probability that the result of

the proceeding would have been different absent the deficient performance. State v. Thomas,

109 Wash. 2d 222, 226, 743 P.2d 816 ( 1987).                Constance must show both deficiency and prejudice

to prevail on an ineffective assistance of counsel claim. Strickland, 466 U.S. at 687.

A.          True Threats Instruction


            Constance argues that his trial counsel provided ineffective assistance by failing to

request a "    true threats"   jury, instruction.   Br.   of   Appellant    at   49. We disagree.


            The First Amendment of the United States Constitution prohibits governmental intrusion

on   free   expression,   but it   allows prohibition of       true threats.     True threats are serious threats, not


 ones said in jest, idle talk, or hyperbole. State v. Clark, 175 Wash. App. 109, 113 -14, 302 P.3d 553

 2013).      But a " true threats" jury instruction is unnecessary where the pertinent statute requires



                                                               33
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


the defendant to have some mens rea as to the result of the hearer' s fear. State v. Schaler, 169
Wash. 2d 274, 287 -88, 236 P.3d 858 ( 2010);           Clark, 175 Wash. App. at 114 -15.

          The criminal solicitation statute requires that the defendant' s criminal solicitation be


made with " intent   to   promote or   facilitate the   commission of a crime."               Former RCW 9A.28. 030


 1975).    Thus, a true threats instruction is unnecessary on criminal solicitation charges, and

Constance' s counsel' s performance was not deficient. Constance' s argument fails. Clark, 175
Wash. App. at 114.

B.        Failure To Request a Franks Hearing to Challenge Misrepresentations and Omissions in
          Detective Acee' s and Detective O' Mara' s Affidavits


          Constance argues that his trial counsel was deficient for failing to request a Franks

hearing to challenge the material misrepresentations and omissions in Detective Acee' s and

Detective O' Mara' s affidavits. Again, we disagree.


          Former RCW 9. 73.090 ( 2006) states that a law enforcement officer' s intercept of a


nonconsenting party' s communications is permissible " if there is probable cause to believe that

the nonconsenting party has      committed,     is   engaged   in,   or   is   about   to   commit a   felony."   In


Franks v. Delaware, the United States Supreme Court announced a limited rule that addressed

alleged government misconduct and determined when a hearing on allegations of misstatements

must be afforded and when the exclusion of seized evidence is mandated. 438 U.S. at 167 -68.

The rule in Franks applies to intercept applications. See State v. Cisneros, 63 Wash. App. 724,

732, 821 P.2d 1262 ( 1992).


          Under Franks, the defendant must show two things. First, the defendant must show that


the affiant, deliberately or with a reckless disregard for the truth, made a material




                                                          34
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


misrepresentation or omission in the affidavit. State v. Garrison, 118 Wash. 2d 870, 872 -73, 827
P.2d 1388 ( 1992). To this end, the defendant must produce evidence of intent or recklessness;


we will not infer intent or recklessness from the importance of the misrepresentations or


omissions. 118 Wash. 2d at 873.


          Second, if the defendant can show a deliberate or reckless misrepresentation or omission,


the defendant must also show that the misrepresentation or omission was necessary to the

probable cause determination. 118 Wash. 2d at 874. To determine necessity, we put the

misrepresentation to the side of (or add the omitted information to) the affidavit and determine


whether the affidavit still supports probable cause. See 118 Wash. 2d at 873 -75. As long as the

affidavit can support probable cause without the omission or misrepresentation, the warrant


stands. See 118 Wash. 2d at 873 -75..


          We review probable cause de novo. State v. Chamberlin, 161 Wash. 2d 30, 40, 162 P.3d
389 ( 2007).   When determining whether probable cause exists, our review is limited to the four

corners of the affidavit supporting probable cause. State v. Neth, 165 Wash. 2d 177, 182, 196 P.3d
658 ( 2008). " Probable cause exists if there are sufficient facts and circumstances on reasonably


trustworthy information that would cause a person of reasonable caution to believe that an

offense   has been   committed."   State v. Gaddy, 114 Wash. App. 702, 705 -06, 60 P.3d 116, 119

 2002), aff'd, 152 Wash. 2d 64, 93 P.3d 872 ( 2004). "       Only the probability of criminal activity is

required   to show   probable cause, not a prima   facie showing   of   it." 114 Wash. App. at 706.

          Constance alleges that many misrepresentations or omissions exist in the affidavit. We

summarize Constance' s allegations as follows:




                                                      35
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


        1.    Detective Acee stated that there was an incident where Constance attempted to
              abduct   his   son and   violently   assault   Koncos.    But Detective Acee omitted an
              explanation that this incident resulted in a conviction of only disorderly
              conduct, not child abduction or assault.



        2.    Detective Acee omitted a series of more recent police reports for violation of a
              restraining order made by Constance and Koncos against each other.

        3.    Detective Acee omitted part of the report on the police' s investigation of
              Koncos'   s    allegation   that Constance     had   violated   his restraining   order.   The

              omitted portion included Jordan' s statement that Constance was sleeping at the
              time   Koncos      alleged    that   Constance       violated   his restraining order,     and

              confirmed that Jordan did not tell the police that Constance solicited him to kill
              Koncos.


        4.    Detective Acee omitted Constance' s statements denying that he was trying to
              harm Koncos.


         5.   Detective Acee        omitted    e -mails   among Michael, Jordan, and Constance,
              showing that they had various disagreements and that Michael and Jordan had
              made threats to Constance.


         6.   Detective Acee omitted documents confirming that Constance was in a conflict
              with Michael and Jordan over a disputed debt, and that Michael and Jordan
              made many threats to Constance.

         7.   Detective Acee omitted Constance' s response to Michael' s and Jordan' s
              declarations.


         8.   Detective Acee misrepresented Constance as a " dangerous ex- con."


         9.   Detective Acee misrepresented that Constance violated a protection order
              eleven times, when three of those cases listed Koncos as the suspect.


         10. Detective Acee misrepresented that Constance was a suspect in five separate
              domestic violence assaults, when three of the cases listed Koncos as the suspect.


         11. In his affidavit, Detective O' Mara omitted Constance' s police report for
              blackmail, including the accompanying CD' s of Jordan' s voice messages to
              Constance.




                                                             36
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


Br.   of   Appellant   at   33 -39; SAG   at   28 -31. For purposes of our analysis, we assume without


deciding that all of Constance' s alleged omissions and misrepresentations exist, and were

intentional    and reckless.     We then put all of Constance' s alleged misrepresentations to the side of


 or add the omitted information to) Detective Acee' s and Detective O' Mara' s affidavits to reach


our conclusions.




            Reviewing the affidavits in the manner described above, we conclude that the affidavit

sufficiently supports probable cause. The misrepresentations and omissions have no effect on

the information provided by Castellanos in Detective Acee' s affidavit; information which

independently establishes probable cause. Acee' s affidavit provides Castellanos' s detailed

description of how Constance solicited him to kill Koncos in exchange for money, and how

Constance and Castellanos discussed detailed methods of killing Koncos and covering up the

crime. Castellanos provided police with detailed physical descriptions of Koncos, which he

received from Constance, before Castellanos knew Koncos' s name. This nonconfidential


witness, standing alone, is enough evidence to cause a person of reasonable caution to believe

that Constance had committed the felony of criminal solicitation to commit murder.

            Because Constance' s alleged misrepresentations and omissions have no effect on the


information in the affidavit provided by Castellanos, they are not necessary to the determination

of probable cause. Thus, trial counsel' s failure to litigate Franks issues caused no prejudice, and


Constance has failed to meet his burden of demonstrating ineffective assistance of counsel.




                                                            37
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


C.      Failure To Make " Motions" Challenging Wright' s Recording of Constance' s Voice
        While Talking to Trial Counsel

        Constance argues that his trial counsel provided ineffective assistance by failing to file

 motions" in response to Wright' s recording of Constance' s voice as he talked on the jail phone

with trial counsel. Br. of Appellant at 44. We disagree.


        Here, the superior court found that trial counsel knew about the recording of Constance' s

conversations with trial counsel, and that the recordings were not admitted at trial. The superior


court also found that trial counsel raised concerns orally about the State recording Constance' s

conversations with trial counsel. Constance does not explain which motions trial counsel should


have filed. Nor does Constance explain how the failure to make those motions caused him

prejudice. Thus, Constance has not demonstrated that he suffered prejudice from his trial

counsel' s failure to file motions on this matter, and has failed to meet his burden of


demonstrating ineffective assistance of counsel.

                                       IV. CUMULATIVE ERROR


         Constance argues that we should overturn this case for cumulative error. We disagree.


         Under the cumulative error doctrine, we may reverse a defendant' s conviction when the

combined effect of trial errors effectively denies the defendant his or her right to a fair trial, even

if each error alone would be harmless. State v. Weber, 159 Wash. 2d 252, 279, 149 P.3d 646

 2006). But the defendant bears the burden to show multiple trial errors and that the


accumulated prejudice from those errors affected the outcome of his or her trial. In re Pers.

Restraint of Cross, 180 Wash. 2d 664, 690, 327 P.3d 660 ( 2014). Because Constance has failed to


 show any prejudicial errors that affect Counts .I —
                                                   III, we hold that Constance has failed to meet his



                                                      38
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


burden of showing that the accumulated prejudice of multiple trial errors affected the outcome of

his trial on Counts I —
                      III.


                                                V. DOUBLE JEOPARDY


         Constance argues that double jeopardy precludes consecutive sentences on Counts I and

II. We disagree.


         We review double jeopardy claims de novo. ,State v. Kelley, 168 Wash. 2d 72, 76, 226 P.3d
773 ( 2010).   Article I, section 9 of the Washington Constitution, the double jeopardy clause,

guarantees   that, "[   n] o person shall ...    be twice   put   in   jeopardy for   the   same offense."   It mirrors


the protections offered by the federal constitutional protection against double jeopardy. See State

v.   Gocken, 127 Wash. 2d 95, 107, 896 P.2d 1267 ( 1995). "                Double jeopardy principles protect a

defendant from being convicted more than once under the same statute if the defendant commits

only   one unit of   the   crime."   State v. Westling, 145 Wash. 2d 607, 610, 40 P.3d 669 ( 2002).

Former RCW 9A.28. 030( 1) defines criminal solicitation in Washington:


          A person is guilty of criminal solicitation when, with intent to promote or facilitate
          the commission of a crime, he offers to give or gives money or other thing of value
          to another to engage in specific conduct which would constitute such crime or
          which would establish complicity of such other person in its commission or
          attempted commission had such crime been attempted or committed.

          In the case of criminal solicitation, the " unit" of crime is a defendant' s act of

 enticement" regardless of the number of people that a single act of enticement entices, or the


number of victims the defendant enticed people to harm. State v. Jensen, 164 Wash. 2d 943, 954-

55, 957 -58, 195 P.3d 512 ( 2008).




                                                            39
No. 40504 -1 - II
Consolidated with Nos. 43974- 3- 11; 44150 -1 - II


          Here, Constance was convicted of Count I for soliciting Michael to commit murder, and

on Count II for soliciting Jordan to commit murder. The superior court found that Constance

repeatedly solicited Jordan and repeatedly solicited Michael. The superior court also found that

Michael and Jordan were separately enticed to commit the crime, in exchange for a cash payment

to each of them. Thus, Counts I and II do not constitute a single act of enticement. The findings


support the superior court' s conclusion that sentencing Constance for two separate offenses did
                                          19
not violate     double jeopardy.


                                     STATEMENT OF ADDITIONAL GROUNDS


          Constance filed a SAG. A SAG must adequately inform us of the nature and occurrence

of alleged errors.          State   v.   Calvin, 171 Wn.   App.    1, 26, 316 P.3d 496 ( 2013).    We consider only

arguments that we have not already adequately addressed as raised by the defendant' s appellate

counsel.       State   v.   Thompson, 169 Wn.       App.   436, 493, 290 P.3d 996 ( 2012), review denied, 176
Wash. 2d 1023 ( 2013).            Issues involving facts outside of the record are properly raised in a personal

restraint petition, rather than a SAG. Calvin, 171 Wash. App. at 26 -27. And we are " not obligated

to   search    the   record   in    support of claims made    in   a [   SAG]."   RAP 10. 10( c).




19 In his opening brief, Constance assigns error to only his consecutive sentences for Counts I
and II. For the first time in his reply brief, Constance argues that the superior court erred by
failing   to                       jury instruction. Reply Br. of Appellant at 15. We do not
               enter a " separate acts"

consider issues raised for the first time in a reply brief. Cowiche Canyon Conservancy v. Bosley,
 118 Wash. 2d 801, 809, 828 P.2d 549 ( 1992).


                                                               40
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


                         I. ADDITIONAL ALLEGATIONS OF BRADY VIOLATIONS


A.      Speculative or Preliminary Information: Information that Jordan Impersonated a
        Member of the Grant County Sheriff's Office

        Constance asserts that the State violated Brady by failing to disclose an allegation within

the police report of Jordan' s violation of a restraining order that Jordan falsely claimed to be a

member of the Grant County Sheriff' s Office. We disagree.

        The information was an allegation in a police report, from which no conviction or


investigation into impersonating a member of the Grant County Sheriff' s Office took place. This

is speculative or preliminary information, which Brady does not require the State to disclose.

Thus, no Brady violation occurred.

B.      No Prejudice


         1.   Koncos' s Police Complaint Report /Jordan' s Statements


         Constance asserts that the State violated Brady by failing to disclose the portion of

 Koncos' s police complaint report containing Jordan' s statement. We disagree.

         The superior court found that the information in this report was provided to trial counsel


 from other sources, and was cumulative. As we discussed above, this information would not

 have invalidated the Detective Acee or Detective O' Mara affidavits under Franks. There is no

 reasonable probability that the result of the proceeding would have been different if the State had

 disclosed the evidence to trial counsel, and thus, Constance was not prejudiced.


         2. Michael' s and Jordan' s E -mails


         Constance asserts that the State violated Brady by failing to disclose Michael' s and

 Jordan' s e- mails. We disagree.




                                                     41
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - 1I


        The superior court found that trial counsel was aware of the contents of Michael' s and


Jordan' s e -mails from other sources, and that the information within these e -mails was presented

to the jury through other evidence. There is no reasonable probability that the result of the

proceeding would have been different had the State disclosed the evidence to trial counsel, and

thus, Constance was not prejudiced.


        3.   Molestation Conviction ofMichael 's Son

        Constance asserts that the State violated Brady by failing to disclose evidence of the

molestation conviction and sentence of Michael' s son Craig. We disagree.

        Under ER 403, "   evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence."



        Here, the superior court found that the State did not discuss the sentence. or prison


conditions of Craig' s sentence with Michael or Jordan, and did not imply that a failure to

cooperate by Michael or Jordan would affect Craig' s sentence or prison conditions. Thus, the

evidence of Craig' s conviction and sentence has little to no probative value. Conversely,

admission of this evidence would associate Michael and Jordan with a sex offense that they did

not commit, presenting a great danger of unfair prejudice.

         The superior court would not have admitted the evidence of Craig' s conviction and

sentence under ER 403 because its minimal probative value is substantially outweighed by the

danger of unfair prejudice. Thus, no prejudice exists because there is no reasonable probability




                                                     42
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -1I; 44150 -1 - II


that the result of the proceeding would have been different had the State disclosed the evidence

of Craig' s conviction and sentence to trial counsel.

        4. Eisele and Jones 's Allegations Against Michael


        Constance asserts that the State violated Brady by failing to disclose Eisele and Jones' s

allegations against Michael. We disagree.


        Eisele would have testified that Michael committed sexual misconduct, and that Michael


never told Eisele about Constance soliciting him to kill Koncos. Jones would have testified that

Michael was a liar and violent towards women. These allegations did not lead to any charges

against Michael.


        We hold that Eisele' s testimony that Michael committed sexual misconduct, and Jones' s

testimony that Michael was a liar and violent towards women, would have been inadmissible

under ER 608. We further hold that while Michael not telling Eisele that Constance solicited

him to kill Koncos could have been admissible, there is no reasonable probability that the result

of the proceeding would have differed had the State disclosed this evidence to trial counsel.

Thus, Constance was not prejudiced.


         5.   Disclosure of "Mechanics"   of Work Crew Duty Deal with Castellanos

         Constance asserts that despite the State disclosing its work crew duty deal with

Castellanos, and trial counsel using that deal to impeach Castellanos at trial, the State violated

Brady by failing to disclose the " mechanics" of how the State honored its deal with Castellanos

including:

         1.   Numerous communications between Detective O' Mara and Castellanos where
         Castellanos asked for help with the work release deal, and Detective O' Mara said
         he would try to help Castellanos.



                                                     43
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - 11




           2.   Castellanos' s pro se attempts to get his work crew duty waived.

           3.   The State' s personal visit to the court' s chambers regarding waiver of
           Castellanos' s work crew duty.

SAG   at   25 ( 10); see also Br. of Appellant at 6. We disagree.


           The State disclosed the work crew duty deal with Castellanos to trial counsel, and trial

counsel used this information to impeach Castellanos. The mechanics of how the State honored


that deal had no additional impeachment value. There is no reasonable probability that the result

of the proceeding would have differed had the State disclosed these mechanics to trial counsel,

and thus, Constance was not prejudiced.


           6. The State' s Assistance to Castellanos as Victim ofAssault

           Constance asserts that the State violated Brady by failing to disclose its assistance to

Castellanos after Castellanos was the victim of Castellanos' s . girl friend' s assault. We disagree.

           The superior court found that " Castellanos did not receive assistance with his complaints

 as a victim of     the   assault]   because   of   his   status as a witness   in the Constance   case."   CP at 4005.


Because the State' s assistance to Castellanos was not related to his testimony in Constance' s

trial, this evidence would not have been admissible. There is no reasonable probability that the

result of the proceeding would have differed had the State disclosed this evidence to trial

counsel, and thus, Constance was not prejudiced.


           7. Castellanos' s Status as a Potential Theft Suspect


           Constance asserts that the State violated Brady by failing to disclose information within a

police report that Castellanos was being investigated as a potential suspect of a burglary and theft

at the time of his cooperation with Constance. We disagree.




                                                                44
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - II; 44150 -1 - II


        The superior court found that the State did not tell Castellanos that he was being

investigated, and Castellanos had no knowledge of the investigation until the evidentiary hearing

on Constance' s second CrR 7. 8 motion. These findings support that Castellanos' s possible


involvement as a suspect in a burglary was a collateral matter, and that extrinsic evidence of the

crime would not have been admitted. The finding that Castellanos did not know about the

investigation at the time of trial supports the conclusion that trial counsel would not have been


able to use the evidence to cross -examine Castellanos on this subject at trial without also


admitting extrinsic evidence. There is no reasonable probability that the result of the proceeding

would have differed had the State disclosed this evidence to trial counsel, and, thus, Constance


was not prejudiced.20

        8. Prevention ofIssuance ofBench Warrant

        Constance asserts that the State violated Brady by failing to disclose that the State

prevented the issuance of the bench warrant for Castellanos. We disagree.

        The superior court found that Castellanos had no knowledge of the bench warrant or of

the State' s action to prevent its issuance. The superior court found that there was no evidence of


any implicit or explicit deals between the State and Castellanos concerning preventing the

warrant' s issuance. Thus, there is no reasonable probability that the result of the proceeding

would have been different if the State had disclosed the prevention of the bench warrant' s

issuance to trial counsel and Constance was not prejudiced.




20 In addition, we note that this information appears to be preliminary or speculative such that
Brady does not require disclosure. See Diaz, 922 F.2d at 1006.

                                                      45
No. 40504 -1 - II
Consolidated with Nos. 43974- 3711; 44150 -1 - 1I


        9.   Castellanos' s Civil Suits Against the Jail


        Constance asserts that Castellanos' s civil suits against the jail should have been disclosed

to trial counsel because it would show Castellanos' s hatred of incarceration. We disagree.

        First, Castellanos' s civil suits were public records and, thus, were not suppressed by the

State. Second, Castellanos' s civil suits have no relation to Constance' s case. Constance' s


argument is that this information could have been used to show that Castellanos hated being

incarcerated, a fact that any reasonable jury would assume. Thus, the findings support that there

is no reasonable probability that the result of the proceeding would have been different if the

State had disclosed this evidence to trial counsel, and no Brady violation occurred.

                               II. INEFFECTIVE ASSISTANCE OF COUNSEL


A.      Failure To Interview Koncos Earlier


        Constance asserts that his trial counsel provided ineffective assistance by failing to

interview Koncos earlier than five days before trial. We disagree.


        Assuming without deciding that trial counsel did not interview Koncos earlier than five

days before trial, Constance provides no argument as to why interviewing a victim five days

before trial falls below an objective standard of reasonableness, particularly in a case of criminal

solicitation to murder where the victim' s testimony was not nearly as important as the four

witnesses who Constance solicited. Thus, Constance has failed to meet his burden of proving

that trial counsel was deficient for failing to interview Koncos earlier than he did. Therefore, the

superior court' s findings support the conclusion that Constance has failed to meet his burden of


demonstrating ineffective assistance of counsel.




                                                    46
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - I1; 44150 -1 - II


B.      Failure To Request E -mails from the State


        Constance asserts that trial counsel provided ineffective assistance by failing to request

Michael' s and Jordan' s e- mails. We disagree.


        As discussed above, there is no reasonable probability that the result of this proceeding

would have been different if the State had disclosed Michael' s and Jordan' s e -mails to trial


counsel. Thus, Constance cannot demonstrate prejudice. Therefore, the superior court' s findings


support the conclusion that Constance has failed to meet his burden of demonstrating ineffective

assistance of counsel.



C.      Failure To Investigate


        In his SAG, Constance asserts that trial counsel provided ineffective assistance by failing

to properly investigate his   case.   We disagree.


        The superior court found that trial counsel hired an investigator who conducted


background checks on witnesses and assisted with interviews. Trial counsel spoke with


Constance many times prior to trial. Constance does not assert that trial counsel' s actual

performance fell below an objective standard of reasonableness, but rather merely lists evidence

that trial counsel did not discover. Thus, Constance failed to meet his burden to show trial

counsel' s investigation was deficient. Therefore, the superior court' s findings support the

conclusion that Constance has failed to meet his burden of demonstrating ineffective assistance

of counsel.




                                                      47
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 - I1; 44150 -1 - II


                                           IV. FAILURE To SHOW CAUSE


         Constance asserts that because the State only denied Constance' s allegations, rather than

addressing the substance of Constance' s arguments, the State failed to " show cause" at the initial

show cause    hearing   on   his first CrR 7. 8   motion.   See CrR 7. 8( c)( 3).   We disagree.


         CrR 7. 8( c)( 3) states in part:


         Order to Show Cause.... [   the superior court] shall enter an order fixing a time and
         place for hearing and directing the adverse party to appear and show cause why the
         relief asked for should not be granted.


         Here, the State argued that Constance had failed to give cause for an evidentiary hearing

on his first CrR 7. 8 motion. By denying that Constance had made a claim, the State showed

cause why relief should not be granted.

                                                  V. JUDICIAL BIAS


         Constance asserts that the superior court judge was biased against him, and requests a


venue change for this reason. We deny this request.

         The party who argues that a judge has a bias must support the claim with evidence. State

v.   Post, 118 Wash. 2d 596, 619      n. 9,   826 P.2d 172 ( 1992);   State v. Carter, 77 Wash. App. 8, 11 - 12,

888 P.2d 1230 ( 1995).      The defendant must show such evidence of a judge' s actual or potential


bias before we will apply the appearance of fairness doctrine. Post, 118 Wash. 2d at 619 n.9;

Carter, 77 Wash. App. at 11 - 12.

         Here, Constance does not provide any factual allegations as to the judge' s alleged bias.

Rather, Constance' s allegations of bias are simply a listing of decisions of the judge to which

Constance disagrees. These decisions by the judge do not show a source of bias against

Constance, but rather show legal determinations against Constance' s interests. Thus, Constance



                                                            48
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


has failed to meet his burden of providing evidence of the judge' s actual or potential bias, and we

deny Constance' s request for a venue change.

                        V. DISCOVERY /PUBLIC RECORDS ACT VIOLATIONS


        Constance asserts that the State committed widespread discovery violations and violated

the Public Records Act because    of "likely political    motivations."   SAG at 33. But Constance


does not specifically explain what acts of the State constituted discovery violations or violations

of the Public Records Act. Thus, Constance did not disclose the nature and occurrence of the

alleged errors, and we do not consider them. RAP 10. 10.


                                  VI. DESTRUCTION OF EVIDENCE


        In his supplementary. SAG, Constance alleges that the State, after trial, failed to preserve

the CD of Jordan' s voice messages, and that he had not discovered this until February 14, 2014.

This issue concerns matters outside of the record on appeal, namely the recording and its current

location. Thus, we cannot consider this issue. If the recording is necessary for the retrial on

Count IV, the preservation of the recording should be addressed by the superior court on remand.

                                VII. OTHER POTENTIAL SAG ISSUES


         The remainder of Constance' s issues in his SAG either fail to adequately inform us of the

nature and occurrence of alleged errors, or were already adequately addressed by Constance' s

appellate counsel. We do not consider these arguments further.21




21 Constance requests that we set a reasonable bail at his new trial. Because setting a defendant' s
bail amount is a matter for the superior court, we deny Constance' s request. See CrR 3. 2.

                                                     49
No. 40504 -1 - II
Consolidated with Nos. 43974 -3 -II; 44150 -1 - II


                                           CONCLUSION


        In summary, we affirm both the superior court' s order denying Constance' s first CrR 7. 8

motion, and the superior court' s order partially granting Constance' s second CrR 7. 8 motion.

Consistent with that order, we remand for a retrial on Count IV, criminal solicitation to commit


second degree assault. We reject Constance' s SAG claims.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




 Maxa, i.




                                                     50